— In a consolidated negligence action to recover damages for personal injuries, etc., defendants appeal from an order of the Supreme Court, Kings County, dated March 31, 1976, which granted plaintiffs’ motion to increase the ad damnum clause to the extent of increasing the amount demanded by the injured plaintiff to $1,000,000. Order affirmed, without costs or disbursements. Trial Term properly exercised its discretion in permitting amendment of the ad damnum clause of the complaint to the extent indicated. Hopkins, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.